Citation Nr: 9910454	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  97-30 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1  Retroactive release of liability from the loan guaranty 
indebtedness.

2.  Recovery of the loan guaranty indebtedness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel

INTRODUCTION

The veteran-appellant was separated from active duty in June 
1973, following over 20 years of active air service.  This 
matter comes to the Board of Veterans' Appeals (the Board) 
from decisions of the Department of Veterans Affairs (VA), 
Los Angeles Regional Office Committee on Waivers and 
Compromises (RO).  In April 1995, the RO denied the veteran's 
request for a waiver of recovery of his loan guaranty 
indebtedness that had been established in the amount of 
$20,954.76, plus accrued interest.  In October 1997, the RO 
determined that the appellant did not qualify for a 
retroactive release of liability from the loan guaranty 
indebtedness.  He perfected appeals of those decisions.  

The appellant has not challenged the validity of the debt.  
Accordingly, the Board limits its consideration to the issues 
shown on the preceding page.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by the 
RO.  

2.  The appellant and his spouse, a licensed real estate 
agent, obtained a VA guaranteed refinance loan, the repayment 
of which was secured by the home that they owned; the proceeds 
of the loan were used to repay the existing mortgage on the 
home and to repay other unsecured debts; they realized 
$51,386.55 in cash proceeds in the transaction and the 
appellant agreed to indemnify the VA in the event of a loss on 
the loan guaranty.  

3.  The appellant and his spouse conveyed the subject property 
to transferees, but did not receive a release from liability 
to VA contemporaneous with his transfer of the property; the 
transferees defaulted on VA guaranteed loan two years of the 
transfer.  

4.  No transferee, either immediate or remote, was legally 
liable to the VA for the appellant's loan guaranty 
indebtedness.  

5.  There was a default on the subject VA guaranteed loan 
necessitating a non-judicial foreclosure sale of the subject 
property, resulting in a deficiency and the creation of the 
appellant's loan guaranty indebtedness of $20,954.76, plus 
accrued interest, under the legal theory of indemnity.  

6.  The appellant was not without fault in the creation of his 
loan guaranty indebtedness, but he attempted to mitigate the 
amount of the indebtedness.  

7.  The VA was without fault in the creation of the 
indebtedness; the note holder was at fault in the creation of 
the indebtedness by failing to prosecute the foreclosure in a 
timely manner, resulting in damage to the subject property 
with a corresponding increase in the loan guaranty 
indebtedness.  

8.  The appellant would be unjustly enriched if a full waiver 
of his loan guaranty indebtedness were granted.  

9.  The appellant's income, with consideration of the costs of 
the basic necessities of life, has been shown to be sufficient 
to permit repayment of the loan guaranty indebtedness not 
waived herein, and repayment of this reduced indebtedness 
would not be inequitable.  


CONCLUSIONS OF LAW

1.  There was a loss of the property which constituted the 
security for the VA guaranteed loan, following default on the 
loan.  38 U.S.C.A. §§ 5107(a), 5302 (West 1991); 38 C.F.R. 
§ 1.965(a) (1998).  

2.  The appellant has failed to qualify for a retroactive 
release of liability on the loan guaranty indebtedness.  
38 U.S.C.A. § 3713(b) (West 1991); 38 C.F.R. § 36.4323 
(1998).

4.  A partial waiver of the appellant's loan guaranty 
indebtedness in the principal amount of $17,564.76, plus 
accrued interest, is consistent with the principle of equity 
and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) 
(1998).  

5.  Recovery of the remainder of the loan guaranty 
indebtedness, in the principal amount of $3,390.00, plus 
accrued interest, does not violate the principle of equity and 
good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim is found to be well grounded as he has 
presented a claim which is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed.  There is no basis to believe that there is 
additional information which has not been obtained, or that 
further efforts to obtain additional records would prove 
fruitful.  Therefore, no further assistance to the appellant 
is required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Factual Background

The documentary evidence before the Board supports the 
following factual summary:

On February 27, 1987, the appellant and his spouse obtained 
an 8.5 percent VA-guaranteed refinance loan in the amount of 
$88,500.00, represented by a note in that amount and secured 
by a deed of trust on their home in San Bernardino, 
California.  By way of history, the subject property had been 
purchased by the appellant's spouse and her late husband in 
1973.  Her late husband had been in the construction business 
and during his ownership had incurred considerable debt that 
ultimately became liens on the subject property.  Following 
her late husband's demise, she married the appellant in 1986.  
Of record is a Grant Deed, dated October 1, 1986, in which 
the appellant's spouse, using her former name, conveyed the 
subject property to the appellant and herself, "husband and 
wife as joint tenants."   

According to the February 1987 VA refinance HUD-1 Settlement 
Sheet, the appellant and his spouse used the proceeds of the 
VA guaranteed refinance loan to pay off an existing mortgage 
that had a balance of $17,119.56.  This existing mortgage had 
been taken out by the appellant's spouse and her late husband 
when they purchased the subject property in 1973.  The 
appellant and his spouse also paid the closing costs 
associated with the refinance out of the proceeds of the 
loan.  In addition, they paid off two existing unsecured 
debts of $7,535 and $9,859.18, and netted $51,386.55 in cash 
proceeds.  [Note:  The amount of $23,889.39 appearing on the 
Settlement Sheet that the appellant claims represented their 
net proceeds, was actually the total amount of the settlement 
charges in the transaction.]  

In conjunction with obtaining the VA-guaranteed loan, the 
appellant was to have executed a VA Application for Home Loan 
Guaranty, VA Form 26-1802(a), and a Report of Home Loan 
Processed on Automatic Basis, VA Form 26-1820.  In those 
documents, he certified and agreed to repay the VA any claim 
which VA would be required to pay the lender on account of 
default under the terms of the loan.  The documents 
emphatically informed the appellant that "[t]he fact that 
you dispose of your property after the loan has been made 
WILL NOT RELIEVE YOU OF LIABILITY FOR MAKING THESE 
PAYMENTS." [Emphasis in original]  The documents noted that 
"some GI homebuyers have the mistaken impression that if 
they sell their homes . . . they are no longer liable for the 
mortgage payments and that liability for these payments is 
solely that of the new owners."  The documents then 
explained that "even though the new owner may agree in 
writing to assume liability for [a veteran's] mortgage 
payments, this assumption agreement will not relieve [the 
veteran] from liability to the holder of the note which [the 
veteran] signed when [the veteran] obtained the loan to buy 
the property."  The documents explained further that unless 
a veteran is able to sell the property to a credit-worthy 
obligor who is acceptable to VA and who will assume the 
payment of a veteran's obligation to the lender and VA, the 
veteran will not be relieved from liability to repay any 
guaranty claim which VA may be required to pay the lender on 
account of default on the veteran's loan payments.  The 
appellant disputes having executed VA Form 26-1802(a), 
claiming that his signature was a forgery, but he 
acknowledged that he and his spouse executed VA Form 26-1820.  

Pursuant to qualifying for the loan, the veteran-appellant 
reported his monthly gross pay to be $1,817 from work as a 
constructor inspector for the Air Force; he also reported 
$900 per month in retirement income.  His spouse reported 
gross pay of $660 per month from work in real estate sales.  
Pursuant to obtaining the loan, the subject property was 
appraised in February 1987, and valued at $88,000.

In August 1989, the appellant and his spouse entered into a 
contract with B.H. and V.H. (hereinafter, "the transferees") 
for their purchase of the subject property for the purchase 
price of $112,000.  In the contract, it was noted that the 
appellant's spouse was a licensed real estate agent.  
According to the escrow instructions for the transfer of the 
subject property, the transferees made a cash down payment of 
$20,000, assumed the $87,189.49 balance of the existing first 
trust deed (the VA-guaranteed loan), and executed a second 
deed of trust and note in favor of the appellant and his 
spouse in the amount of $4,801.51.  There was no formal 
documentation evidencing the assumption by the transferees of 
the VA loan obligation, or of the obligation of the appellant 
to indemnify the VA in the event of a loss on the guaranty.  
In conjunction with the sale, a title report was prepared 
that disclosed the existence of several judgments against the 
late husband of the appellant's spouse that had been placed 
as liens against the property, and that were required to be 
satisfied by the appellant and his spouse prior to their 
transfer of the subject property.  They also had to pay 
$7,720 in real estate commissions.  It is unclear what 
amount, if any, the appellant and his spouse netted from the 
sales transaction.  The grant deed that conveyed the subject 
property to the transferees did not mention the VA guaranteed 
loan.  Neither the appellant nor the transferees applied for 
a release of his liability from the VA loan guaranty at the 
time of the transfer of the property, or at any other time 
thereafter.

The first default on the subject VA guaranteed refinance loan 
occurred with the October 1, 1990 payment.  A Notice of 
Default was issued by the note holder to VA in December 1990.  
In that notice, the transferees were listed as the present 
owners of the subject property.  The name of the "original 
veteran" (the appellant) was provided; however, his address 
was not.  The cause of the default was listed as "unknown."  
It was noted that the transferees had a poor pay history, but 
showed interest in reinstating the loan.  

By letter on January 25, 1991, VA informed the veteran-
appellant that the transferees were delinquent with the 
payments on his VA guaranteed loan, and that foreclosure of 
the subject property appeared probable.  He was informed 
that, if a claim under the guaranty had to be paid by VA, he 
could be indebted to the Government for the net amount of 
such payment.  Although the letter was addressed to the 
appellant at the property address, he has acknowledged 
receipt of notice from VA of the transferee's default, and 
has not challenged the validity of the VA guaranteed loan on 
the basis of a lack of notice.  

The first uncured default occurred with the August 1, 1991 
payment.  A Notice of Intention to Foreclose was issued by 
the note holder to the VA in October 1991.  

In May 1992, the subject property was inspected by the note 
holder and found to be vacant and to have sustained damage 
from a leaking roof.  The estimated cost of repair totaled 
$1,985.  

A liquidation appraisal of the subject property was conducted 
on behalf of the VA in April 1993.  It was estimated that the 
market value of the subject property for liquidation purposes, 
in "as is" condition was $95,000.  Wide spread damage and 
vandalism was noted throughout the house, and $12,000 in 
repairs was recommended.  The appraiser noted that he had 
interviewed several neighbors and determined that the subject 
property had been vacated about 6 months previously, and that 
shortly thereafter, the house was broken into and vandalized.  
The appraised value "as repaired" was $107,000.  Based on 
the liquidation appraisal, VA offered a specified bid of 
$81,548 to the note holder as the minimum bid that would be 
credited to the indebtedness on account of the value of the 
property, and the proposed purchase price if VA were to be 
asked to purchase the property subsequent to foreclosure.  VA 
also indicated that interest on the debt would be cut off, 
effective July 24, 1992, because of the note holder's failure 
to prosecute the foreclosure diligently.  

The foreclosure sale of the subject property occurred on July 
12, 1993, resulting in a financial loss to the note holder in 
the amount of $20,954.76.  This amount was calculated by 
subtracting VA's "specified bid" of $81,548 and a $300 
appraisal fee from the outstanding indebtedness of 
$102,802.76.  A claim was filed by the note holder against VA 
on the VA loan guaranty in that amount.  In June 1994, the 
claim on the guaranty was paid by VA to the note holder.  The 
appellant's loan guaranty indebtedness was thus established 
in the amount of $20,954.76.  In February 1994, VA resold the 
subject property for the sales price of $65,000, incurring 
additional expenses in the process.

Pursuant to his application for a waiver, the appellant and 
his spouse filed a financial status report in December 1994.  
The appellant reported that he and his spouse had no 
dependents.  He reported they were both unemployed and that 
their combined monthly net income, derived solely from his 
pension and investments, was $2,753.  They reported monthly 
expenses totaling $2,518, including $770 toward a mortgage, 
$240 for food, $225 for house insurance, $100 for car 
expenses, $298 for a car expense, $460 for a "land debt," 
and $100 for a computer.  They reported a positive net 
monthly balance of $235 per month after expenses.  They 
reported assets totaling $248,250, including their home 
residence valued at $120,000, a parcel of land valued at 
$103,000, and three automobiles valued at $16,250.  Their 
debts totaled $217,100, not including the VA indebtedness.  
The listed debts included a house refinance of $120,000 
incurred in November 1993, a loan of $19,000 for a car 
purchase in 1994, and $75,000 for a land purchase in 1994.  

In April 1995, the appellant submitted an amended financial 
status report, amending the December 1994 report.  In the 
report, he essentially noted that he had sold an automobile 
and therefore no longer had a $298 monthly car payment.  This 
amendment decreased his monthly expenses to $2,220, and 
increased his monthly positive net balance to $533.  

In May 1997, the appellant submitted a third financial status 
report.  In this report, he noted that the total net monthly 
income of him and his spouse had been reduced to $2,070, and 
that their total monthly expenses were $1,931, reflecting a 
positive net balance of $139.  The listed assets were limited 
to a house valued at $100,000, while the installment debts 
totaled $4,800.  

In January 1999, the appellant submitted a fourth financial 
status report in which he noted that the total net monthly 
income of him and his spouse had been reduced to $2,060, and 
that their total monthly expenses were $2,003, reflecting a 
positive net balance of $56.  The listed assets totaled only 
$2,522, while their debts totaled $19,200.  They listed their 
29-year old son as a dependent, and indicated that he was 
unemployed and had no income.  

The appellant has presented written and oral arguments in his 
behalf, including at a hearing before a hearing officer and 
at a recent hearing before the undersigned, sitting at the 
Denver RO.  He argued, in essence, that application of the 
principle of equity and good conscience necessitates a waiver 
of his VA loan guaranty indebtedness.  In that regard, he 
contends that he was not at fault in the creation of the 
indebtedness, that the note holder was at fault, that he was 
not unjustly enriched in the process, and that enforcement of 
collection of the debt would impose an undue hardship on him 
and his family.  He cites several factors in support of this 
contentions.  

Specifically, the appellant argues that he did not receive 
$51,000 in cash from the refinance transaction in 1987, as 
found by the RO, but only received $23,889.39 from the 
refinance, as shown on the HUD-1 Settlement Sheet.  He argues 
that, of the cash that he did receive, he was required to pay 
off several outstanding debts.  He states that he 
subsequently applied a large sum of the proceeds toward 
improvements of the subject property used as security for the 
VA guaranteed loan, and provided his spouse's three children 
with $5,000 each for their college education.  He notes that 
ultimately, when he and his spouse sold the property in 1989, 
they were required to satisfy several liens affecting the 
title to the subject property that had been discovered in the 
1989 title examination; liens that had not been discovered in 
1987 when they obtained the VA refinance loan.  

The appellant further contends that his and his spouse's 
signatures were forged on VA Form 26-1802a, one of the 
documents that he and his spouse were supposed to have signed 
in 1987 when they obtained the VA-guaranteed refinance loan.  
He argues that they were therefore not given an opportunity 
to approve the document, and implicitly argues that they 
should not be held accountable for its contents.  He points 
out that they did sign VA Form 26-1820, and that their true 
signatures appear on that document for comparison.  

As another factor for consideration in the waiver decision, 
the appellant asserts that the subject property "was never 
boarded or secured after foreclosure," and that "it is not 
unusual for homes in this area to be vandalized, especially 
when left unattended."  He argues that the extraordinary 
damage that resulted to the subject property due to the 
foreclosing agency's neglect ultimately resulted in a 
significant increase in the amount of the loan guaranty 
indebtedness.  He believes that he should not be held 
responsible for that increase.  

Finally, the appellant points out that he and his spouse are 
for the most part retired, and as such they are living on a 
fixed income.  Further, their assets are encumbered by debt, 
and their financial picture is not as positive as was 
perceived by the RO.  He believes that enforcement of 
collection will impose such a hardship on him that he will be 
forced into bankruptcy.  

With respect to his request for a retroactive release of 
liability, the appellant contends that when he sold the 
subject property in 1989, he did so through a licensed real 
estate agent, and relied on that agent to assure that the 
purchaser was qualified and would agree to assume his 
obligations under the VA-guaranteed loan.  He argues that the 
purchasers made a down payment of $20,000 when they purchased 
the subjected property, and thus he had no reason to believe 
that the loan had not been properly transferred to a 
creditworthy purchaser.  The appellant points out that the 
purchasers made faithful payments on the loan for 3 years and 
believes that he should therefore be released from any 
further liability under the loan.  

Analysis

In the analysis of a waiver of loan guaranty indebtedness 
case involving a transferee, VA must examine, sequentially, 
three potential bases for relief:  Validity of the debt, 
retroactive release of liability, and waiver of the debt.  
Schaper v. Derwinski, 1 Vet. App. 430, 433-37 (1991).  The 
appellant has not challenged the validity of the debt nor can 
such a challenge be surmised from the evidence; thus, that 
potential basis of relief is not at issue.  The RO has found 
that the appellant was not entitled to a retroactive release 
of liability, and that a waiver of his loan guaranty 
indebtedness was not warranted under the principle of equity 
and good conscience.  38 U.S.C.A. § 5302(c) (West 1991); 38 
C.F.R. § 1.965(a). 

Retroactive Release of Liability

Generally, VA law and regulations establish three criteria, 
all of which must be met in order for a transferor-veteran to 
qualify for a retroactive release of liability.  It must be 
established that there was, at the time of the transfer:  (1) 
Currency of loan payments, (2) a credit-worthy transferee, and 
(3) a legally liable transferee who is liable for all of the 
veteran-borrower's liability.  38 U.S.C.A. § 3713(b); 
38 C.F.R. § 36.4323(g); Schaper v. Derwinski, 1 Vet. App. 430 
(1991).

In the instant case, there appears to be no dispute that the 
appellant's payments on the loan were current at the time of 
the transfer.  Without deciding whether the immediate 
transferees, B.H. and V.H, were creditworthy at the time the 
property was acquired, this case fails to qualify for a 
retroactive release of liability as the third-party 
transferees were not legally liable to VA for the appellant's 
loan guaranty indebtedness.

The law has established that when a veteran disposes of 
property without first obtaining a release of liability under 
38 U.S.C.A. § 3713(a), and a default occurs which results in 
liability of the veteran to the VA on account of the loan, the 
veteran may, nonetheless, be relieved of liability if VA 
determines that the veteran would have been released from 
liability under Subsection (a) if the veteran had made 
application therefor incident to such disposal.  A release 
under Subsection (a) requires that the loan is current and the 
purchaser of the property (1) "is obligated by contract to 
purchase such property and to assume full liability for the 
repayment of the balance of the loan remaining unpaid, and has 
assumed by contract all of the obligations of the veteran 
under the terms of the instrument creating and securing the 
loan; . . .."

38 U.S.C.A. § 3713(b) makes it clear that unless at least one 
transferee is legally liable "for all of the liabilities of 
the original veteran-borrower" no release can be given to the 
original veteran-transferor.  A transferee must assume by 
contract all of the veteran-borrower's liability to VA.  It is 
crucial to our analysis to determine what all of the 
obligations of the appellant were under the VA guaranteed 
loan.  Generally, a loan guaranty indebtedness is valid and 
enforceable against a veteran under the legal theory of 
indemnity or under the legal theory of subrogation.  The VA 
may seek reimbursement from a transferor-veteran under either 
theory.  38 C.F.R. § 36.4323; Stone v. Derwinski, 2 Vet. App. 
56, 57 (1992).  

Though often contained as part of the deed, the "contract" can 
also be found in a separate writing executed by the parties 
which sets forth their intent.  The VA initially looks to the 
language of the deed to find contractual liability.  If the 
deed contains a clause from which subrogation and indemnity 
are established, one need look no further.  But if full 
liability is not clear, additional sources should be 
consulted, including documents in the possession of the 
parties or in the closing agent's file, in an attempt to 
determine if indemnity liability has been assumed.  

The appellant was given several opportunities by the RO to 
produce additional evidence.  In response, he has provided a 
portion of the Sales Contract, the Grant Deed, and Escrow 
Instructions utilized in the transfer of the property.  
Therefore, the Board is confined to an analysis of these 
documents.  The language of the Grant Deed contains no 
reference at all to the subject loan, VA's loan guaranty, or 
the appellant's underlying agreement to indemnify VA in the 
event of a loss by VA on the guaranty.  The excerpt from the 
sales contract and the Escrow Instructions refer generally to 
the existing loan, stating that the balance of an existing 
first trust deed note was being assumed through the escrow, 
but the obligation of that lien was never specifically assumed 
by the transferee in that document.  There was clearly no 
legal nexus established between the transferee and VA in terms 
of the loan guaranty or the indemnity obligation.  

Since the contractual liability of the transferee must be for 
both the liability under the mortgage and mortgage note 
(subrogation), and the liability to indemnify VA for payments 
made under the guaranty (indemnity), the Board need not 
analyze whether the appellant's transferees, in fact, assumed 
the appellant's liability under subrogation.  Nor is it 
necessary to analyze whether the note holder could have or 
should have pursued a judicial foreclosure and an in personam 
deficiency judgment against the transferee.  The Board must 
conclude that the appellant's conveyance did not result in an 
assumption of all of the appellant's liabilities and did not 
satisfy the requirements for releasing the appellant from 
liability under 38 U.S.C.A. § 3713(b).  Essentially, the 
transferees failed to "assume by contract all of the 
liabilities of the original veteran-borrower."

Waiver

The law and regulations authorize a waiver of collection of a 
loan guaranty indebtedness from an appellant where he or she 
has been found to be free from an indication of fraud, 
misrepresentation, or bad faith, and both of the following 
factors are found to exist:  (1) After default there was a 
loss of the property which constituted security for the loan, 
and (2) collection of the indebtedness would be against equity 
and good conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. 
§ 1.964(a).  

The standard "equity and good conscience" will be applied when 
the facts and circumstances in a particular case indicate a 
need for reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
"equity and good conscience" means arriving at a fair decision 
between the obligor and the Government.  In making this 
determination, consideration will be given to the following 
elements, which are not intended to be all-inclusive:  (1) The 
fault of the debtor, (2) balancing of faults between the 
debtor and the VA, (3) undue hardship of collection on the 
debtor, (4) a defeat of the purpose of an existing benefit to 
the veteran, (5) the unjust enrichment of the veteran, and, 
(6) whether the veteran changed positions to his or her 
detriment in reliance upon a granted VA benefit.  38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.965(a).  

The RO has heretofore found the appellant to be free from an 
indication of fraud, misrepresentation or bad faith, and the 
Board concurs.  In the resulting evaluation of whether equity 
and good conscience necessitate a favorable waiver decision, 
the Board must consider all of the specifically enumerated 
elements applicable to a particular case.  The Board has in 
fact considered all the elements noted and finds that in the 
instant case, the issues of fault, unjust enrichment, and 
undue financial hardship are the most significant.  More 
specifically, there is no indication that VA had any impact 
from a fault standpoint in the creation of the debt, that 
there would be a defeat of the purpose of any benefit to the 
appellant, or that he changed positions to his detriment.  
Furthermore, although not an explicit element of equity and 
good conscience, the Board also looks in this case to whether 
there are any mitigating circumstances that would impact on an 
equitable determination.  

VA's working definition of "fault" is "The commission or 
omission of an act that directly results in the creation of 
the debt."  (Veteran's Benefits Administration Circular 20-90-
5, Feb. 12, 1990.)  Fault should initially be considered 
relative to the degree of control the appellant had over 
circumstances leading to the foreclosure.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibilities to 
the Government.  The age, financial experience and education 
of the debtor should also be considered in these 
determinations.  

In the present case, notwithstanding the fact that the 
appellant was not the owner of the subject property at the 
time of the initial uncured default and subsequent 
foreclosure, he was in direct control of the property and 
debt obligation at a critical point leading to that 
foreclosure.  That point was just prior to the conveyance of 
the subject property to the transferees.  Direct control 
being established, he was required to take those actions 
expected of a person exercising a high degree of care with 
due regard to his contractual responsibilities to the 
Government.  

The Board is concerned with the appellant's "commission or 
omission of acts resulting in the creation of the debt" in 
conjunction with the conveyance.  He has argued that the 
transferees were creditworthy and essentially a safe risk for 
adoption of the appellant's obligations under the VA loan 
since they made a substantial down payment of $20,000.  The 
fact remains, however, that he failed to take the necessary 
steps to see to it that the transferees assumed by contract 
all of his obligations under the loan.  He argues that he and 
his spouse placed their faith in the hands of the realtors 
handling the transaction.  The Board notes, however, that the 
appellant's spouse was a licensed professional realtor, 
herself, and as such should knew or should have been aware of 
the ramifications of selling a home encumbered by a VA 
guaranteed loan, and the proper manner in which to proceed to 
protect the owner's responsibilities and VA's rights.  
Regardless of whether the transferees would have been 
approved for purposes of obtaining a release of liability had 
the transfer been effected according to VA guidelines, having 
failed to do so, the appellant left VA without an acceptable 
obligor under the VA loan guaranty, except for himself.  

In essence, the refinance transaction allowed the appellant 
and his spouse to harvest the equity out of the subject 
property without the burden of a conventional sale.  Once 
they had done so, they were able to use the assumability of 
the VA guaranteed loan in assisting with their sale of the 
subject property, and the potential gain of an additional 
profit.  In principle, if one has decided to use a government 
program for their own purposes, one must also be willing to 
accept the responsibilities associated with that program and 
the consequences when things do not go exactly as planned.  

As indicated above, the Board must also look to whether the 
appellant attempted to mitigate his fault and the amount of 
the indebtedness.  The Board finds that he did so by finding 
purchasers for the subject property who placed enough of a 
down payment in their purchase to legitimize their 
creditworthiness and the validity of the transaction.  
Unfortunately, he did not go far enough and take the 
necessary steps to obligate the transferees to VA by 
satisfying the requirements for the transferees' assumption 
and his release of liability.  

In summary, the appellant made financial choices that he 
believed were in his family's best interest; in so doing, he 
unilaterally agreed to accept the consequences of those 
choices.  Although he created the circumstances that lead to 
the foreclosure in the first place, he did so in a manner 
that reduced the probability of financial harm that his 
decision could potentially cause others, namely VA.  
Unfortunately, that potential harm to VA came to fruition.  
By definition, and under all accepted criteria, the appellant 
must be considered at fault in this case.  Notwithstanding 
that he may be credited for acts in mitigation of his fault, 
a finding that will be consistent with the end determination 
and arrival at a substantial reduction of his indebtedness 
through partial waiver.

One of the specifically enumerated elements to be considered 
under 38 C.F.R. § 1.965(a) is a balancing of faults between 
the debtor and VA.  There is no evidence that VA shared 
responsibility for the creation of the indebtedness; there is 
evidence, however, that the note holder failed to instigate 
the foreclosure in a timely manner.  The VA had already 
imposed a cut-off of the accumulation of interest due to such 
delay, however, the delay proved to have also inversely 
increased the indebtedness through damage to the property 
from neglect and vandalism.  It appears from an analysis of 
the liquidation appraisal of the property that $12,000 in 
damages had occurred following the period of time that the 
note holder should have completed the foreclosure.  This 
damage represented a corresponding diminution in value of the 
property of $12,000 and a corresponding increase in the loan 
guaranty indebtedness in the same amount.  The Board believes 
that the appellant should be spared the impact of that damage 
to the property.  Hypothetically, if the note holder had 
pursued the foreclosure in a more timely manner, the 
appellant's loan guaranty indebtedness would not have been 
augmented as drastically by that damage.  The Board believes 
that it would not be unduly favorable or adverse to the 
appellant or VA to afford the appellant the benefit of all 
reasonable doubt and waive at a minimu an amount equivalent 
to that damage assessment, namely the amount of $12,000.  

In a waiver determination, the Board is required to consider 
whether granting the waiver request would provide unjust 
enrichment to an appellant.  The evidence discloses that the 
appellant and his spouse realized a net cash gain of over 
$50,000 from the refinance transaction, and in addition were 
able to pay off several debts totaling over $30,000.  
Although he has argued that he and his spouse had to 
subsequently pay off liens against the subject property that 
should have been disclosed to them when they obtained the VA 
refinance loan, the evidence shows that those liens were 
imposed on the title to the property as a result of judgments 
against his spouse's late husband.  Thus, they were 
constructively on notice of their existence and of their 
obligation to pay them.  

It could be argued that the gain from the refinance and sale 
of the subject property made by the appellant and his spouse 
was simply the result of their liquidation of the 
accumulation of equity in the property, based on the 
appellant's spouse's purchase in 1973.  Nevertheless, vis a 
vis VA, these amounts could be considered to be substantial 
monetary assets which would be obtained unjustly at the 
expense of the Government if a full waiver were granted.  

Prior to ascertainment of the amount of the indebtedness that 
may be waived equitably, and the amount that can be collected, 
it is incumbent on the Board to analyze the financial data 
provided by the appellant to determine if collection of the 
loan guaranty indebtedness not waived herein would seriously 
impair his ability to participate in the basic necessities of 
life.  This analysis of undue hardship must take into 
consideration not only the appellant's present financial 
picture, but also a realistic projection of his status in the 
foreseeable future.  He and his spouse are retired, but have 
proven themselves to be flexible and resourceful.  They appear 
to have their health and a stable retirement income; 
therefore, they can reasonably expect to have many more years 
of such income.  

The Board is particularly mindful in our analysis of the 
principle of equity and good conscience that the appellant and 
his spouse are expected to accord a debt to the Government the 
same regard given to any other financial indebtedness.  It is 
noted from a review of the several financial statements 
submitted that they have in the past had considerable 
secondary indebtedness that has been reduced substantially.  
They have, in addition, always made timely payment towards all 
such debts.  

A review of the financial status reports submitted by the 
appellant leads the Board to conclude that the initial reports 
of December 1994 and April 1995 are more representative of 
their financial picture, and that subsequent reports were used 
to portray to VA a less flattering portrait of their finances 
for obvious reasons.  Notwithstanding, given the minimal 
degree of his fault and its mitigation outlined above, the 
Board will resolve the benefit of the doubt in his favor and 
accept the most recent January 1999 report as a true 
reflection of his current financial status.  

In the 1999 financial status report, the appellant indicated 
that following the payment of monthly expenses, he and his 
spouse were left with a positive monthly surplus of $56.50.  
By definition, he could conservatively afford a minimum 
monthly payment in that amount and still be able to expend all 
other quoted amounts toward necessities.  Typically, loan 
guaranty debts are paid off over a 5-year (60 month) period.  
A realistic projection of the appellant's foreseeable 
financial status is that he would be able to pay a like amount 
over such period toward the loan guaranty indebtedness.  On 
that basis, the collectable amount would total $3,390.  This 
is not to say that he will not experience some inconvenience 
as a result of the payment of the reduced indebtedness to the 
Government.  Obviously, additional finances would be 
beneficial to his family's quality of living.  However, there 
is no evidence that they will be forced to endure a lack of 
food, clothing, or shelter as a result of the collection of 
this portion of the debt.  

In terms of weighing the evidence to arrive at an equitable 
decision, although the Board believes that offering the 
appellant some concession based on the minimal amount of 
fault and the efforts toward mitigation of that fault, that 
concession should not exceed any amount that would provide 
for his greater unjust enrichment.  Consequently, the Board 
finds that the preponderance of the evidence is against the 
waiver of $3,390, plus accrued interest.  However, the 
evidence as a whole supports waiver of the balance of his 
loan guaranty indebtedness, $17,564.76, plus accrued 
interest.  

Finally, the Board is compelled to address the specific 
arguments raised by the appellant, whether their signatures 
were forged on VA Form 26-1802a, one of the documents that he 
and his spouse purportedly signed in 1987 when they obtained 
the VA guaranteed refinance loan.  The Board notes that he has 
not challenged the validity of the loan guaranty indebtedness 
on this basis, but has simply submitted the argument in terms 
of his request for a waiver.  Without deciding the legitimacy 
of his allegations regarding the authenticity of the 
signatures, the Board notes that the document in question is 
an application for a VA guaranteed loan.  As such, it is for 
the benefit of VA and not the veteran applying for the loan.  
Although the document contains pertinent information regarding 
his continued liability under a loan following a transfer to a 
third party, that same information was repeated on VA Form 26-
1820, a document that he admits he signed.  Consequently, the 
Board finds no basis in his arguments regarding forgery that 
would serve to provide him with an increased waiver under the 
principle of equity and good conscience.  

In conclusion, by according the appellant a partial waiver of 
his loan guaranty indebtedness in the amount of $17,564.76, 
plus accrued interest, the Board has taken into consideration 
the responsibility he accepted on obtaining the advantageous 
VA guaranteed loan, his attempts at mitigation of the amount 
of the indebtedness, and his current financial status.  It 
also must be noted that the Government has incurred a 
significant loss in this transaction, and that to accord the 
appellant a greater waiver would serve to increase the 
potential for his unjust enrichment.  The Board finds that a 
preponderance of the evidence substantiates that it would not 
be against the principle of equity and good conscience to 
recover the remainder of the appellant's loan guaranty 
indebtedness not waived herein, in the amount of $3,390.00, 
plus accrued interest.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.965(a).  

	
ORDER

A retroactive release of liability is denied.  

Waiver of recovery of part of the appellant's loan guaranty 
indebtedness in the amount of $17,564.76, plus accrued 
interest, is granted.  

Waiver of recovery of the remainder of the appellant's loan 
guaranty indebtedness in the amount of $3,390.00, plus accrued 
interest, is denied.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

